Citation Nr: 0916361	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than April 30, 2004, 
for the assignment of a 40 percent evaluation for 
service-connected residuals of gunshot wound, right triceps 
and biceps, to include degenerative changes and loss of 
motion of the right shoulder.

2.  Entitlement to an increased evaluation for service-
connected residuals of gunshot wound, right triceps and 
biceps, to include degenerative changes and loss of motion of 
the right shoulder, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In appeals to the Board dated in September 2007 and July 
2008, the Veteran's representative requested that he be 
scheduled for a travel or videoconference hearing before the 
Board.  The evidence of record does not show that the Veteran 
has ever been provided with a hearing.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on 
the docket for a hearing before the Board 
at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


